 Case: 4:20-cv-01114-RWS Doc. #: 28 Filed: 10/09/20 Page: 1 of 2 PageID #: 126




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

AMERICAN AUTOMOTIVE SERVICE
SOLUTIONS, INC. d/b/a FENIX PROTECT,
a Missouri corporation,

                      Plaintiff,                          Case No.: 4:20-cv-01114
       v.                                                 JURY TRIAL DEMANDED
AGRUSS LAW FIRM, LLC, an Illinois
limited liability company, et al.

                      Defendants.


         VOLUNTARY DISMISSAL WITHOUT PREJUDICE OF DEFENDANT
                            DISCORD, INC.


       Pursuant to Fed. R. Civ. P. 41(a)(1)(i), Plaintiff American Automotive Service Solutions,

Inc. d/b/a Fenix Protect voluntarily dismisses without prejudice its claims against Discord, Inc.

Dated: October 9, 2020                   Respectfully Submitted,



                                         By: s/Jeffrey H. Kass
                                             Jeffrey H. Kass
                                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                             1700 Lincoln Street, Suite 4000
                                             Denver, Colorado 80203
                                             Tel.: 303-861-7760
                                             Fax: 303-861-7767
                                             Jeffrey.Kass@lewisbrisbois.com
                                             Attorneys for Plaintiff
                                             American Automotive Service Solutions, Inc. d/b/a
                                             Fenix Protect
 Case: 4:20-cv-01114-RWS Doc. #: 28 Filed: 10/09/20 Page: 2 of 2 PageID #: 127




                               CERTIFICATE OF SERVICE

        I certify that on this 9th day of October, 2020, the foregoing VOLUNTARY
DISMISSAL WITHOUT PREJUDICE OF DEFENDANT DISCORD, INC. was filed
electronically with the Court using the CM/ECF system, which caused automatic electronic
notice of the filing to be served on:

Mark D. Molner                                    Ted R. Osburn
MOLNER LAW FIRM LLC                               Mark Raymond Dunn
300 E. 39th Street, Suite 1G                      OSBURN AND HINE LLC
Kansas City, MO 64111                             3071 Lexington Avenue
Tel.: 816-281-8549                                Cape Girardeau, MO 63701
Fax: 816-817-1473                                 Tel.: 573-651-9000
mark@molnerlaw.com                                Fax: 573-651-9090
                                                  tosburn@ohylaw.com
Attorney for Defendant Agruss Law Firm,
                                                  mdunn@ohylaw.com
LLC (dismissed)
                                                  Attorneys for Defendant Donald Marchant


    I further certify that I caused to be served the foregoing VOLUNTARY DISMISSAL
WITHOUT PREJUDICE OF DEFENDANT DISCORD, INC. via email on:

Julie E. Schwartz
PERKINS COIE LLP
3150 Porter Dr.
Palo Alto, CA 94304
Tel.: 650-838-4490
JSchwartz@PerkinsCoie.com
Attorneys for Defendant Discord, Inc.

                                                  s/Jeffrey H. Kass




4831-6870-0878.1                              2
